UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1797


In Re: TRACY JARVIS ALLEN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (4:05-cr-00340-TLW-1)


Submitted:   December 1, 2016               Decided:   December 21, 2016


Before GREGORY, Chief Judge, and MOTZ and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tracy Jarvis Allen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tracy Jarvis Allen petitions for a writ of mandamus seeking

an order from this court directing his immediate release from

prison based on his claim for Johnson * relief from his armed

career criminal sentence.    We deny the petition.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.        Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).      Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought,

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988), and when there are no other means by which that relief

could be granted, Moussaoui, 333 F.3d at 517.

     Currently    pending   in   the    district   court   is   Allen’s

authorized, successive 28 U.S.C. § 2255 (2012) motion in which

Allen raises the same Johnson arguments advanced in the instant

petition.     Thus, because there is another avenue through which

Allen could obtain the relief he seeks, we deny the instant

mandamus petition.

     To the extent Allen’s mandamus petition could be construed

to allege undue delay by the district court in adjudicating the

successive § 2255 motion and to seek an order from this court

     *   Johnson v. United States, 135 S. Ct. 2551 (2015).



                                  2
directing the district court to act, we find the present record

does not reveal undue delay in the district court.         Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the   petition   for   writ   of   mandamus.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        PETITION DENIED




                                      3